I respectfully dissent from the finding of the majority that the trial court erred in granting summary judgment in favor of appellees, the Springfield Local Schools Board of Education and Jearold Kidd.
Although Vislay denied hearing the instruction, appellant Minnick acknowledged that she heard Kidd tell Vislay to go out on the field without lighting the baton. The confirmation of this statement by the adverse party who sustained injuries in this incident eliminated any genuine issue as to whether this statement was made to Vislay by Kidd. Therefore, appellants failed to sustain their burden of showing that a genuine issue of material fact existed as to whether Kidd's actions were wanton and reckless, which is essential to this action.
Although the legal analysis of the trial court may have been "flawed" as the majority states, the ultimate decision of the trial court was correct and, therefore, appellants cannot demonstrate prejudice in this matter. In Economy Fire  Cas. Co.v. Craft Gen. Contr., Inc. (1982), 7 Ohio App.3d 335, 7 OBR 432,455 N.E.2d 1037, the trial court's finding of negligence was based on an erroneous interpretation of the Revised Code. The Court of Appeals for *Page 555 
Franklin County, however, concluded that "[d]efendant cannot demonstrate prejudice since the trial court reached the correct decision." Id. at 337, 7 OBR at 434, 455 N.E.2d at 1041.
Pursuant to Civ.R. 56(C), in viewing the evidence most strongly in favor of the nonmoving party, reasonable minds could reach but one conclusion in this matter and that conclusion is adverse to the nonmoving party.
Therefore, I would affirm the trial court and find that summary judgment was appropriately granted in favor of appellees.